
	

115 HR 974 : Boosting Rates of American Veteran Employment Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS1st Session
		H. R. 974
		IN THE SENATE OF THE UNITED STATES
		February 14, 2017Received; read twice and referred to the Committee on Veterans' AffairsAN ACT
		To amend title 38, United States Code, to authorize the Secretary of Veterans Affairs, in awarding
			 a contract for the procurement of goods or services, to give a preference
			 to offerors that employ veterans.
	
	
 1.Short titleThis Act may be cited as the Boosting Rates of American Veteran Employment Act or the BRAVE Act. 2.Preference for offerors employing veterans (a)In generalSubchapter II of chapter 81 of title 38, United States Code, is amended by adding after section 8128 the following new section:
				
					8129.Preference for offerors employing veterans
 (a)PreferenceIn awarding a contract for the procurement of goods or services, the Secretary may give a preference to offerors that employ veterans on a full-time basis. The Secretary shall determine such preference based on the percentage of the full-time employees of the offeror who are veterans.
						(b)Enforcement penalties for misrepresentation
 (1)Any offeror that is determined by the Secretary to have willfully and intentionally misrepresented the veteran status of the employees of the offeror for purposes of subsection (a) may be debarred from contracting with the Department for a period of not less than 5 years.
 (2)If the Secretary carries out a debarment under paragraph (1), the Secretary shall commence debarment action against the offeror by not later than 30 days after determining that the offeror willfully and intentionally misrepresented the veteran status of the employees of the offeror as described in paragraph (1) and shall complete debarment actions against such offeror by not later than 90 days after such determination.
 (3)The debarment of an offeror under paragraph (1) includes the debarment of all principals in the offeror for a period of not less than 5 years..
 (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 8128 the following new item:
				
					
						8129. Preference for offerors employing veterans..
			Passed the House of Representatives February 13, 2017.Karen L. Haas,Clerk
